Title: To Thomas Jefferson from Nicolas Gouin Dufief, 19 May 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            May 19. 1803—
          
          Le petit Livret que vous trouverez ci inclus m’a été donné, & moi je l’envoye à celui à qui il doit naturellement appartenir. L’homme de Goût qui a fait la collection intéressante qui s’y trouve, a voulu qu’on dise de son travail Finis coronat opus, en placant ce qu’il y a de meilleur à la fin.
          C’est en y lisant la traduction d’une partie d’un Sublime Discours, sur lequel tout ce qui pense en Europe & en Amérique est de la même opinion que moi, que les quatre vers que j’ai pris la liberté de mettre au bas du portrait de l’Auteur, se sont présentés à mon esprit—Ils expriment bien faiblement ce que j’ai toujours senti en lisant l’Original qui étincelle de toutes les beautés d’une langue féconde & énergique, & qui renferme le Code éternel des Législateurs, qui voudront établir le bonheur des Individus & des Nations, sur la base inébranlable de la Morale & de la bonne-foi publique. Un jeune Médecin de la Virginie, qui partage mon enthousiasme pour l’Auteur & pour ses ouvrages, a voulu traduire mon Quatrain. Il s’en est acquitté avec tant de facilité & de plaisir que j’ai cru devoir y Joindre sa traduction—
          Monsieur le Capitaine Lewis, votre Secrétaire, S’est donné la peine de passer chez moi, & de me remettre une petite Somme, dont je n’étais nullement pressé—
          Je vous remercie de votre attention à laquelle rien ne Saurait échapper—
          Vous recevrez par le Sloop Hiland, Priestley’s institutes, his early opinions, & un Ouvrage de Cuvier qui n’est point le même que son Anatomie comparée; ainsi nous Gagnons à cela un bon ouvrage de plus.
          Je ne perds point de vue les autres livres que j’espere toujours vous procurer.
          Votre lettre n’est point encore partie: je ne la mettrai dans le sac aux lettres, à la Bourse, que la veille du départ du Navire qui doit s’effectuer vers la fin de cette semaine. J’aurai alors l’honneur de vous en prévenir.
          Je vous réitere, avec empressement, mes offres de service pour les choses auxquelles je pourrais vous être bon, à Philadelphie, & même à New-York, où j’ai un Correspondant sûr & diligent—
          J’ai l’honneur d’être, Monsieur, avec Les Sentimens que nous vous devons tous, & ceux que je vous dois en particulier.
          Votre très dévoué Serviteur
          
            N. G. Dufief
          
          
          Editors’ Translation
          
            
              Sir,
              May 19. 1803—
            
            The small book you will find enclosed was given to me; I am sending it to the person to whom it should rightfully belong. The man of taste who assembled this interesting collection placed the best at the end, in hopes that one would say of his work: Finis coronat opus.
            While reading in translation a passage of a sublime discourse, about which all thinking people in Europe and America concur, four verses came to my mind. I took the liberty of placing them below the author’s portrait. They express very poorly what I have always felt in reading the original which sparkles with all the beauty of a rich, strong language and contains the eternal law of legislators who seek to base the happiness of individuals and nations on the unshakeable foundation of morality and civic trust. A young doctor from Virginia, who shares my enthusiasm for the author and his works, was willing to translate my quatrain. He did so with such ease and pleasure that I feel obliged to enclose his translation.
            Your secretary, Captain Lewis, took the trouble to visit and give me a small sum for which I was in no hurry. Thank you for your attentiveness which lets nothing escape.
            On the sloop Hiland you will receive Priestley’s Institutes, his early opinions, and a work by Cuvier which is not the same as his comparative anatomy. We thus gain another good work.
            I have not forgotten the other books I still hope to procure for you.
            Your letter has not yet been sent. I will put it in the letter bag at the exchange on the eve of the ship’s departure which is supposed to take place toward the end of this week. Then I will have the honor of informing you that it is done.
            I hasten to repeat my offer to help in any way I can be useful to you, in Philadelphia and even in New York, where I have a reliable, diligent correspondent.
            Sir, with the sentiments we all owe you and those I personally owe you, I have the honor of being your most devoted servant.
            
              N. G. Dufief
            
          
        